ORDER

PER CURIAM.
AND NOW, this 6th day of April, 2016, the Order of the Commonwealth Court is hereby affirmed in part and vacated in part. The portion of the order denying the Petition to Set Aside the Nomination Petition of Jared Solomon is affirmed. The portion of the order imposing costs against Mark Cohen is vacated and remanded. See In re Nomination Petition of Farnese, 609 Pa. 543, 17 A.3d 357 (2011). On remand, we direct that the Commonwealth Court’s final order assessing costs shall reference costs by category and the amounts assessed, and shall include a rationale for the imposition of such costs.